Filed 6/17/13 P. v. Townsend CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C071855

                   Plaintiff and Respondent,                                     (Super. Ct. No. 07F04974)

         v.

REBIO TOWNSEND,

                   Defendant and Appellant.




         In 2008, defendant pled no contest to possession of a destructive device (a
Molotov cocktail) and admitted previously being convicted of a strike offense and
serving a term in prison. Consistent with his plea, defendant was sentenced to an
aggregate term of two years and eight months in state prison.
         Defendant‟s custody was later transferred from the Department of Corrections and
Rehabilitation to the Department of Mental Health and in June 2011, the People
petitioned to extend defendant‟s commitment as a mentally disordered offender pursuant
to Penal Code section 2970. Those proceedings were continued until June 2012 when the
People filed a second petition to extend defendant‟s commitment for an additional year.




                                                             1
       In support of the People‟s second petition, they submitted the affidavit of Jeanne
Garcia, M.D., medical director at Atascadero State Hospital. In Dr. Garcia‟s opinion,
defendant “qualifies for continued treatment . . . in that his severe mental disorder is not
in remission and cannot be kept in remission.” Attached to Dr. Garcia‟s affidavit is a
forensic report dated March 16, 2012, prepared by Brandi Mathews, Ph.D.
       To prepare her report, Dr. Mathews reviewed defendant‟s medical records and
numerous legal documents. Dr. Mathews also consulted with defendant‟s treating
psychologist. She intended to interview defendant but “treatment staff indicated
[defendant was exhibiting] recent increased levels of agitation . . . .” Thus, Dr. Mathews
did not interview defendant.
       As noted by Dr. Mathews, defendant was previously diagnosed with
schizoaffective disorder, bipolar type. Based on her review of defendant‟s historical
information and current “presentation” at Atascadero, Dr. Mathews agreed with that
diagnosis.
       In support of her opinion, Dr. Mathews cataloged defendant‟s “well-documented”
history of psychiatric treatment dating back to defendant‟s first psychotic break in 1978.
She described defendant‟s history of “both psychotic and mood symptoms,” which
include, among other symptoms: auditory hallucinations, grandiosity, decreased need for
sleep, and paranoia. According to defendant‟s medical records, the symptoms of his
“severe mental disorder are not controlled by medication and/or psychosocial support.”
       By reviewing defendant‟s recent progress notes at Atascadero, Dr. Mathews
learned that defendant continued to exhibit “significant mood symptoms.” She noted
defendant continued to demonstrate paranoia and “mood lability.” Other progress notes
reported defendant exhibiting “increased agitation” and irritability. Defendant was
further described in the progress notes as “[using] loud speech, pacing the unit, and being
intrusive with others.” Based on her review of defendant‟s records, and the reporting of
defendant‟s “overt symptoms,” Dr. Mathews concluded that defendant‟s “severe mental

                                              2
disorder” was not in remission, and as a result of defendant‟s severe mental disorder, he
represented a “substantial danger of physical harm to others.”
       To support her conclusions, Dr. Mathews outlined defendant‟s history of violent
and aggressive behavior. Dr. Mathews also described three more recent incidents where
defendant‟s aggression and agitation required him to be placed in restraints and/or
sequestered.
       Dr. Mathews also indicated that defendant “has limited insight into his severe
mental disorder and the importance of medications.” Defendant repeatedly refused his
medications so was twice placed on an involuntary medication order, and his attendance
at his treatment group meetings was “inconsistent.” Defendant even told his treating
psychiatrist that he would not take his medications “ „on the outside,‟ ” because
defendant believed “ „there [was] nothing wrong with [him].‟ ”
       In addition to his continued mood symptoms and violent conduct, Dr. Mathews
noted defendant‟s extensive history with drug and alcohol abuse, as well as his lengthy
criminal history (including five felony convictions). In Dr. Mathews‟s opinion,
defendant met the criteria for extending his commitment.
       On August 10, 2012, a hearing was held on the People‟s petition. The People
submitted the matter based on the documents filed with the court. Defendant was invited
to speak on his own behalf but refused. Based on the petition filed by the People, the
recommendation of Dr. Garcia, and Dr. Mathews‟s March 16, 2012 report, the court
ordered defendant‟s commitment extended for one year, to November 8, 2013.
Defendant appealed.
                                      DISCUSSION
       Counsel for defendant filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by



                                             3
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief. We received two supplemental briefs from defendant.
       Defendant‟s first supplemental brief was filed on March 26, 2013, and included a
request to relieve appointed counsel. On April 8, 2013, this court denied defendant‟s
request to relieve appointed counsel.
       Defendant raised several issues in his supplemental brief regarding the process by
which his commitment was extended. In addition to defendant‟s over-arching concern
that people are telling lies about him, he contends it was error for the court to rely on
Dr. Mathews‟s report because Dr. Mathews never met defendant.
       First, there is no evidence in the record that anything included in the record is
untrue, including the information contained within Dr. Mathews‟s report. Second, as an
expert, Dr. Mathews is permitted to form her opinion regarding defendant‟s mental state
based on information “made known to h[er] at or before the hearing, whether or not
admissible, that is of a type that reasonably may be relied upon by an expert in forming
an opinion upon the subject to which h[er] testimony relates . . . .” (Evid. Code, § 801,
subd. (b).) Thus, Dr. Mathews was under no obligation to interview defendant.
Moreover, she formed her opinion regarding defendant‟s mental status after reviewing
treatment notes and medical records prepared by defendant‟s treatment providers, as well
as reports about defendant‟s mental health prepared by other experts. Such reliance was
entirely permissible. (Ibid.)
       Defendant also contends he was “unlawfully arrested.” It is not entirely clear from
defendant‟s supplemental brief to which arrest he is referring; however, defendant‟s most
recent conviction was in 2008. Thus, the time to raise issues regarding any arrest that
lead to any of his convictions has long since passed. (Cal. Rules of Court, rule 8.308(a)
[notice of appeal must be filed within 60 days of judgment being entered].)
       Defendant filed a second supplemental brief in this court on May 8, 2013. The
brief, which is four pages long and handwritten, is primarily a description of defendant‟s

                                              4
life. At the end of his brief, however, defendant again asks this court to relieve appointed
counsel. Defendant‟s request is denied.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                   ROBIE          , J.



We concur:



      RAYE          , P. J.



      HOCH          , J.




                                             5